Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 07/15/2022 has been entered and carefully considered.
Claims 1, 26, and 30 have been amended.
Claim 2 has been cancelled.
Response to Arguments
Applicant’s arguments filed on 07/15/2022, with respect to claims 1, 26, and 30 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 8 and 13 has been withdrawn.
Reasons for Allowance
Claims 1 and 3-30 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 26, and 30 are allowable over the prior art of record because none of the prior art teach c) applying, using one or more computing devices, algorithmic processing associated with ENC indicators determined according to target conditions, on the electrical profiles collected in step a), in order to obtain data indicative of different types of ENC; d) detecting, by the one or more computing devices, from the data obtained in step c), the said electrical installations likely to exhibit an ENC, when the target conditions are met; confirming or denying, by the one or more computing devices, that the electrical installations detected are indeed likely to exhibit an ENC, by cross- referencing said nominative data with the indicators of an ENC having met their target conditions; and generating, by the one or more computing devices, a structure of results including data indicative of the different types of potential ENCs identified for each electrical installation having met their target conditions. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-25, 27-29 are considered allowable based on their respective dependence on allowed claims 1 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862